People v Dworkowitz (2019 NY Slip Op 01841)





People v Dworkowitz


2019 NY Slip Op 01841


Decided on March 14, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 14, 2019

Richter, J.P., Gische, Kern, Moulton, JJ.


8710 30205/15

[*1]The People of the State of New York, Respondent,
vChad Dworkowitz, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Whitney A. Robinson of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Noreen M. Stackhouse of counsel), for respondent.

Order, Supreme Court, New York County (Robert M. Mandelbaum, J.), entered on or about January 8, 2016, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court providently exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]), in light of its legitimate concerns regarding defendant's criminal history. That history included, among other things, violations of the probation-like sentence defendant
received in another state for the underlying sex crime, resulting
in revocation of that sentence, as well as a conviction for failing to register as a sex offender.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 14, 2019
CLERK